Exhibit 10.1

AMENDMENT NO. 9

Dated as of May 17, 2006

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 9, 2002

THIS AMENDMENT NO. 9 (this “Amendment”) is entered into as of May 17, 2006 by
and among SYNNEX CORPORATION (formerly known as SYNNEX Information Technologies,
Inc.), a Delaware corporation (the “Borrower”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“GE Capital”), as a Lender and in its
capacity as the contractual representative for itself and the Lenders (the
“Agent”), and BANK OF AMERICA, N.A., as a Lender (“Bank of America”).
Capitalized terms used in this Amendment which are not otherwise defined herein,
shall have the meanings given such terms in the Credit Agreement (as defined
below).

RECITALS:

WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Amended and Restated Credit Agreement dated as of July 9, 2002 (as amended by
that certain Amendment No. 1, dated October 17, 2002, that certain Amendment
No. 2, dated May 15, 2003, that certain Amendment No. 3, dated June 30, 2003,
that certain Amendment No. 4, dated September 5, 2003, that certain Amendment
No. 5, dated December 30, 2003, that certain Amendment No. 6, dated as of
September 17, 2004, that certain Amendment No. 7, dated as of September 16,
2005, and that certain Amendment No. 8, dated as of February 8, 2006, the
“Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Agent hereby agree as follows.

1. Amendment to the Credit Agreement. As of the Effective Date (as hereafter
defined) and subject to the satisfaction of the conditions precedent set forth
in Section 2 below, the Credit Agreement is hereby amended as follows:

1.1. Annex A of the Credit Agreement is hereby amended to add the following new
defined terms, in the appropriate alphabetical order thereto:



--------------------------------------------------------------------------------

“Amendment No. 9 Effective Date” means the “Effective Date” as defined in that
certain Amendment No. 9, dated May 17, 2006, to this Agreement.

“Application for Letter of Credit” has the meaning ascribed to it in Annex J.

“Cash Collateral Account” has the meaning ascribed to it in Annex J.

“Excluded Assets” means any rights or interest of Borrower arising in connection
with (a) the Accounts Receivable Assignment Agreement dated as of February 28,
2006, among Corporativo Lanix, S.A. de C.V., Alef Soluciones Integrales, S.A. de
C.V. and Accesorios y Suministros Informáticos, S.A. de C.V. (collectively, the
“Lanix Consortium”), as assignors, Synnex Mexico and Borrower, as assignee, as
the same may be amended, extended, replaced, restated, supplemented or otherwise
modified from time to time, (b) the Accounts Receivable Assignment Agreement
dated as of December 5, 2005, among the Lanix Consortium, as assignors, Synnex
Mexico and Borrower, as assignee, as the same may be amended, extended,
replaced, restated supplemented or otherwise modified from time to time, (c) the
Multiannual Services Agreement (Contrato Multianual de Prestación de Servicios)
number 62.PE.2005-2010, dated October 31, 2005, between the Lanix Consortium, as
services providers, and the Ministry of Education (Secretaría de Educación
Pública), a Ministry of the Federal Public Administration of México (the “SEP”),
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, (d) the Multiannual Services Agreement
(Contrato Multianual de Prestación de Servicios) number 67.PE.2005-2010, dated
October 31,2005, between the Lanix Consortium, as services providers, and SEP,
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, (e) any payments, accounts (as such term
is defined in the Code) or other amounts payable with respect to any of the
foregoing rights or interests, (f) any proceeds thereof, or (g) that certain
deposit account number 945912430012 maintained with Bank of America (the “Mex
Bank of America Account”), except that any amounts deposited in the Mex Bank of
America Account not described above shall not constitute “Excluded Assets”.

“L/C Issuer” has the meaning ascribed to it in Annex J.

“L/C Sublimit” has the meaning ascribed to it in Annex J.

 

Amendment No. 9 to

Amended and Restated Credit Agreement

2



--------------------------------------------------------------------------------

“Letter of Credit” means a standby letter of credit issued for the account of
Borrower by any L/C Issuer, or a bankers’ acceptance issued by Borrower, for
which Agent and Lenders have incurred Letter of Credit Obligations. “Letters of
Credit” is the plural form of “Letter of Credit”.

“Letter of Credit Fee” has the meaning ascribed to it in Annex J.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or another L/C Issuer or the purchase of a
participation as set forth in Annex J with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall be the maximum amount that may
be payable by Agent or Lenders thereupon or pursuant thereto.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit, dated as of the Amendment No. 9 Effective Date, between Borrower as
Applicant, and GE Capital as Issuer.

“Maximum Mex Guarantee” has the meaning ascribed to it in Section 6.6(f) of the
Credit Agreement.

“Mex Agent” has the meaning ascribed to it in Section 6.4(vi) of the Credit
Agreement.

“Mex Bank of America Account” has the meaning ascribed to it in the definition
of “Excluded Assets”.

“Mex Lenders” has the meaning ascribed to it in Section 6.4(vi) of the Credit
Agreement.

“Synnex Mexico Loan Agreement” has the meaning ascribed to it in
Section 6.4(vi)(D) of the Credit Agreement.

“Synnex Mexico Loan Documents” has the meaning ascribed to it in
Section 6.4(vi)(D) of the Credit Agreement.

“Synnex Mexico Guarantee” shall mean that certain Loan Guarantee by Borrower,
dated as of May 15, 2006, made by Borrower in favor of Deutsche Bank Mexico,
S.A., Institucion de Banca Multiple, as administrative agent, and each of the
other Beneficiaries (as such term is defined in the Synnex Mexico Loan
Agreement).

 

Amendment No. 9 to

Amended and Restated Credit Agreement

3



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning set forth in Section 6.4(vi) of the Credit
Agreement.

1.2. The following definitions contained in Annex A of the Credit Agreement are
hereby amended as follows:

(a) The definition of “Change of Control” is hereby deleted in its entirety and
replaced with the following:

“Change of Control” shall mean any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934,) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of a greater percentage of the issued and outstanding shares of capital
Stock of Borrower having the right to vote for the election of directors of
Borrower under ordinary circumstances than owned by the Mitac Group; (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election by the board of directors of
Borrower or whose nomination for election by the Stockholders of Borrower was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) Borrower ceases to own and control, directly or indirectly, all of
the economic and voting rights associated with all of the outstanding capital
Stock of each of ComputerLand, MiTAC Industrial Corp., and SFC, or (d) the
Borrower, ComputerLand, or MiTAC Industrial Corp. shall have sold, transferred,
conveyed, assigned or otherwise disposed of all or substantially all of its
assets.

(b) The definition of “Default Rate” is hereby deleted in its entirety and
replaced with the following:

“Default Rate” shall mean (a) with respect to principal owing on Revolving
Credit Advances or Swing Line Advances, a rate per annum equal to two percent
(2%) over the rate or rates of interest otherwise in effect hereunder from time
to time therefor, (b) with respect to the Letter of Credit Fee, a rate per annum
equal to two percent (2%) over the Letter of Credit Fee otherwise in effect
hereunder from time to time therefor, and (c) with respect to interest or other
Obligations (excluding principal on the Revolving Credit Advances and Swing Line
Advances and the fee payable on

 

Amendment No. 9 to

Amended and Restated Credit Agreement

4



--------------------------------------------------------------------------------

Letter of Credit Obligations), a rate per annum equal to the Index Rate in
effect from time to time plus three percent (3.0%).

(c) The definition of “Loan Documents” is hereby amended to add the phrase “the
Master Standby Agreement, each Letter of Credit issued hereunder and other
letter of credit agreements” immediately after the phrase “including all other
pledges, powers of attorney, consents, assignments, contracts, notices,”.

(d) The definition of “Obligations” is hereby amended to add the phrase “letter
of credit agreement” immediately after the phrase “evidenced by any note,
agreement,” in the first sentence thereto.

(e) The definition of “Requisite Lenders” is hereby amended to add the phrase
“and Letter of Credit Obligations” to the end of the definition thereof but
prior to the period at the end thereof.

(f) The definition of “Revolving Credit Commitment” is hereby amended to add the
phrase “or to incur Letter of Credit Obligations as set forth in Annex J,”
immediately after the phrase “pursuant to Section 1.1 thereof”.

(g) The definition of “Revolving Credit Loan” is hereby amended by deleting it
in its entirety and replacing it with the following:

“Revolving Credit Loan” means, at any time the sum of (i) the aggregate amount
of Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Credit Loan shall include the outstanding balance of Letter of Credit
Obligations.

(h) The definition of “Supermajority Lenders” is hereby amended to add the
phrase “and Letter of Credit Obligations” to the end of the definition thereof
but prior to the period at the end thereof.

(i) The definition of “Termination Date” is hereby amended by deleting it in its
entirety and replacing it with the following:

“Termination Date” shall mean the date on which (a) the Revolving Credit
Commitments have been terminated in full, and the Lenders shall have no further
obligation to make any credit extensions or financial accommodations hereunder,
(b) all Obligations have been indefeasibly paid in full in immediately available
funds in Dollars, and (c) all Letter of Credit Obligations have been cash
collateralized, canceled or backed by standby letters of credit in accordance
with Annex J.

 

Amendment No. 9 to

Amended and Restated Credit Agreement

5



--------------------------------------------------------------------------------

1.3. Section 1.1(a)(iv) of the Credit Agreement is hereby amended by adding the
phrase “, or incur any additional Letter of Credit Obligations,” after the
phrase “make any further Revolving Credit Advances to the Borrower” in the final
sentence thereof.

1.4. Article I of the Credit Agreement is hereby amended to add the following
provision as new Section 1.1A thereof, to be inserted following Section 1.1 and
immediately prior to Section 1.2:

SECTION 1.1A Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex J, Borrower shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of Borrower.

1.5. Section 1.2(b) of the Credit Agreement is hereby amended by deleting the
initial appearance of the phrase “Revolving Credit Advances” and replacing it
with the phrase “Revolving Credit Loans”.

1.6. Section 1.2(c) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

(c) The Borrower shall have the right at any time and from time to time, upon
thirty (30) days’ prior written notice to the Agent, to permanently reduce
(ratably among the Lenders) or terminate voluntarily the Revolving Credit
Commitments (in whole or in part) without premium or penalty other than as
provided in Section 1.4(e). The aggregate amount of any such partial reduction
of the Revolving Credit Commitments shall be in integral multiples of $5,000,000
and to the extent, if any, that the Revolving Credit Loan and the Swing Line
Loan then outstanding exceed the Maximum Amount at such time (after giving
effect to such reduction in the Revolving Credit Commitments), such reduction
shall be accompanied by (a) prepayment of the Revolving Credit Advances in the
amount of such excess, and if after such prepayment any excess remains because
of the Letter of Credit Obligations, such reduction shall be accompanied by cash
collateralization or other satisfaction of such Letter of Credit Obligations in
accordance with Annex J, in each case together with the payment of any fees,
premiums, costs and charges required to be paid pursuant to Section 1.4(e), and
accrued interest on the amount so prepaid to the date of such prepayment. Upon
the termination of the Revolving Credit Commitments, the Borrower’s right to
receive Revolving Credit Advances, or request that Letter of Credit Obligations
be incurred on its behalf, or request Swing Line Advances shall terminate and
the Borrower’s obligation to pay the Unused Facility Fee shall terminate, and
notwithstanding

 

Amendment No. 9 to

Amended and Restated Credit Agreement

6



--------------------------------------------------------------------------------

anything to the contrary contained herein or in any Revolving Credit Note, the
entire outstanding balance of the Revolving Credit Loan and the Swing Line Loan
shall be immediately due and payable. On the date of such termination, the
Borrower shall pay to the Agent in immediately available funds all of its
Obligations and any accrued and unpaid interest and in accordance with Annex J
shall cash collateralize all Letter of Credit Obligations or otherwise satisfy
such Letter of Credit Obligations.

1.7. Section 1.4(c) of the Credit Agreement is hereby amended by (i) adding the
phrase “the Letter of Credit Fees and” immediately after the phrase “the
interest rate applicable to” in subclause (x) thereto, and (ii) adding the
phrase “or Letter of Credit Fees at the Default Rate,” after the phrase “as
appropriate,” in the final sentence thereof.

1.8. Section 1.5(o) of the Credit Agreement is hereby amended by deleting the
word “or” at the end thereof.

1.9. Section 1.5(p) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(p) that is (i) Cisco Inventory or (ii) Dell Inventory; or

1.10. Section 1.5(q) of the Credit Agreement is hereby added in the appropriate
alphanumerical order thereto, which shall read as follows:

(q) that is otherwise unacceptable to the Agent in its reasonable business
judgment.

1.11. Section 1.6 of the Credit Agreement is hereby amended by adding the phrase
“the Letter of Credit Fee as provided in Annex J and” after the phrase “as the
case may be,”.

1.12. Section 1.9 of the Credit Agreement is hereby amended by deleting the
second sentence thereof in its entirety and replacing it with the following:

In the absence of a specific determination by the Agent with respect thereto or
unless otherwise expressly provided herein, payments shall be applied in the
following order: (a) to then due and payable Fees, expenses and other
Obligations (including Revolving Credit Advances made by the Agent in its
capacity as the Agent) owing by the Borrower to the Agent; (b) to then due and
payable interest payments on the Swing Line Loan owing by the Borrower; (c) to
then due and payable principal payments on the Swing Line Loan owing by the
Borrower; (d) to then due and payable interest payments on the Revolving Credit
Loan (to be applied first to any interest owing in respect of Line Increase
Advances and then to interest owing in respect of the remaining

 

Amendment No. 9 to

Amended and Restated Credit Agreement

7



--------------------------------------------------------------------------------

Revolving Credit Advances, and to include the Letter of Credit Fees) owing by
the Borrower; (e) to then due and payable principal payments on the Revolving
Credit Loan (to be applied first to Line Increase Advances and then to the
remaining Revolving Credit Advances) owing by the Borrower and to provide for
cash collateral for Letter of Credit Obligations in the manner described in
Annex J, ratably to the aggregate, combined principal balance of the Revolving
Credit Loans and outstanding Letter of Credit Obligations; and (f) to any other
Obligations to the Lenders owing by the Borrower; provided that if an Event of
Default shall occur and be continuing, such payments shall be applied to the
Obligations in such manner and order as the Agent shall determine (or if all
Lenders determine otherwise, as all Lenders so determine).

1.13. Section 1.17 of the Credit Agreement is hereby amended by (i) deleting the
word “and” immediately before subclause (d), (ii) replacing the period at the
end of subclause (d) with a semicolon, and (iii) adding a new subclause
immediately after the aforementioned semicolon to read “and (e) each payment of
Letter of Credit Fees or provision of cash collateral for Letter of Credit
Obligations shall be made to the Agent for the account of the Lenders, pro rata,
according to the amounts of their respective Letter of Credit Obligations.”

1.14. Section 2.2 of the Credit Agreement is hereby amended by deleting the
heading, introduction thereof and clauses (a), (b) and (c) thereof in their
entirety and replacing them with the following:

SECTION 2.2 Conditions to Each Advance and Letter of Credit. It shall be a
condition to the funding of each Advance (including each Line Increase Advance)
or the incurrence of any Letter of Credit Obligation hereunder, or the
conversion or continuation of any Revolving Credit Loan that the following
statements shall be true on the date of each such funding, advance or
incurrence, as the case may be:

(a) The Borrower’s representations and warranties contained herein or in any of
the Loan Documents shall be true and correct on and as of the Effective Date and
the date on which each such Advance is made or Letter of Credit Obligation is
incurred, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date and
except for changes therein permitted or contemplated by this Agreement and Agent
and Requisite Lenders have determined not to make such Advance, convert or
continue the Revolving Credit Loans or incur such Letter of Credit Obligation as
a result of the fact that such warranty or representation is untrue or
incorrect.

 

Amendment No. 9 to

Amended and Restated Credit Agreement

8



--------------------------------------------------------------------------------

(b) No event shall have occurred and be continuing, or would result from the
making of any such Advance or incurrence of Letter of Credit Obligations, which
constitutes or would constitute a Default or an Event of Default and Agent or
Requisite Lenders shall have determined not to make any Advance, convert or
continue the Revolving Credit Loans or incur such Letter of Credit Obligation as
a result of that Default or Event of Default.

(c) After giving effect to any such Advance or Letter of Credit Obligations, the
aggregate principal amount of the Revolving Credit Advances and Letter of Credit
Obligations made to the Borrower shall not exceed the Borrowing Availability and
there shall be no requirement under Section 1.2(b) to prepay any Revolving
Credit Loan, the aggregate principal amount of the Swing Line Advances made to
the Borrower shall not exceed the Swing Line Availability, and the aggregate
Letter of Credit Obligations shall not exceed the L/C Sublimit.

1.15. Section 2.2 of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety and replacing it with the following:

The request and acceptance by the Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Revolving Credit Loan shall be deemed to constitute, as of the date of
such request or acceptance, (i) a representation and warranty by the Borrower
that the conditions in this Section 2.2 have been satisfied and (ii) a
confirmation by the Borrower of the granting and continuance of the Agent’s
Liens, on behalf of itself and the Lenders, pursuant to the Collateral
Documents.

1.16. Section 3.12 of the Credit Agreement is hereby amended by adding the
phrase “the incurrence of Letter of Credit Obligations on behalf of the
Borrower,” after the phrase “the making of the Advances by the Lenders,”.

1.17. Section 3.21 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof: “Both before and after giving effect to
the Loans and Letter of Credit Obligations to be made or incurred on each date
as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, the Borrower and each of its Subsidiaries is and will be Solvent.”

1.18. Section 6.4(vi) of the Credit Agreement is hereby amended by deleting the
first paragraph thereof, and replacing it with the following:

(vi) Borrower may provide an intercompany term loan to Synnex de Mexico S.A. de
C.V. (“Synnex Mexico”), for a term expiring, and with the maturity date of,
June 30, 2006, in an

 

Amendment No. 9 to

Amended and Restated Credit Agreement

9



--------------------------------------------------------------------------------

aggregate amount not to exceed $15,000,000 (the “Term Loan”) for the purpose of
providing working capital to Synnex Mexico; provided however, that if such Term
Loan is not repaid in full by June 30, 2006, such Term Loan shall no longer be
permitted under this Section 6.4(vi); and

1.19. Section 6.4(vi)(B) of the Credit Agreement is hereby amended by deleting
it in its entirety, and replacing it with the following:

(B) Intentionally Omitted;

1.20. Section 6.4(vi)(D) of the Credit Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:

(D) Borrower shall not permit Synnex Mexico to create or permit to exist any
Lien on any of its properties or assets except for Liens on the properties and
assets of Synnex Mexico created by (i) that certain Term Loan Agreement by and
between Synnex Mexico, certain lenders from time to time party thereto (the “Mex
Lenders”) and Deutsche Bank Mexico, S.A., Institucion de Banca Multiple, as
administrative agent (the “Mex Agent”), dated as of May 15, 2006, a copy of
which is attached as Exhibit C hereto (as amended, restated, supplemented or
modified to the extent not prohibited by the terms herein, the “Synnex Mexico
Loan Agreement”; together with the “Loan Documents” as defined therein, as
amended, restated, supplemented or modified to the extent not prohibited by the
terms herein, the “Synnex Mexico Loan Documents”) and (ii) the other Synnex
Mexico Loan Documents; provided that, if the commitments under the Synnex Mexico
Loan Documents are less than $75,000,000, Synnex Mexico may create or permit to
exist any Lien on any of its properties or assets securing Debt other than Debt
evidenced by the Synnex Mexico Loan Documents in an amount not to exceed
$75,000,000 less the amount of commitments under the Synnex Mexico Loan
Documents, provided that the provisions in this Agreement applicable to the
Synnex Mexico Loan Documents shall apply, mutatis mutandis, to such other Debt.

1.21. Section 6.4(vii) of the Credit Agreement is hereby added in the
appropriate alphanumerical order thereto, which shall read as follows:

(vii) Borrower may provide intercompany term loans to Synnex Mexico, in an
aggregate amount not to exceed $20,000,000 so long as,

(A) Synnex Mexico is at least 80% owned by Borrower; and

 

Amendment No. 9 to

Amended and Restated Credit Agreement

10



--------------------------------------------------------------------------------

(B) Borrower shall have delivered to the Agent each original intercompany note
evidencing each intercompany loan to Synnex Mexico, which intercompany notes
shall be in the form and substance attached hereto as Exhibit F, and be pledged
under the Security Agreement, and, to the extent the Agent determines that an
amendment to the Security Agreement or any other documents are reasonably
necessary to create a first priority perfected security interest in favor of the
Agent with respect to such intercompany note and the proceeds therefrom,
Borrower shall have executed and delivered such documents; and

(C) Borrower shall not permit Synnex Mexico to create or permit to exist any
Lien on any of its properties or assets except for Liens on the properties and
assets of Synnex Mexico created by the Synnex Mexico Loan Documents; provided,
that if the commitments under the Synnex Mexico Loan Documents are less than
$75,000,000, Synnex Mexico may create or permit to exist any Lien on any of its
properties or assets securing Debt other than Debt evidenced by the Synnex
Mexico Loan Documents in an amount not to exceed $75,000,000 less the amount of
commitments under the Synnex Mexico Loan Documents, provided that the provisions
in this Agreement applicable to the Synnex Mexico Loan Documents shall apply,
mutatis mutandis, to such other Debt.

1.22. Section 6.6(e) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

(e) (i) unsecured Guaranteed Debt incurred by the Borrower pursuant to
guaranties of Debt of the Canadian Subsidiary, and (ii) secured Guaranteed Debt
incurred by the Borrower pursuant to the Collateralized Guaranty executed and
delivered by Borrower in favor of IBM Canada with respect to the Debt of the
Canadian Subsidiary which in each case of clauses (i) and (ii) consisting of
purchase money Debt with respect to Inventory purchased by the Canadian
Subsidiary in aggregate amounts not to exceed $40,000,000 at any time;

1.23. Section 6.6(f) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

(f) (i) unsecured Guaranteed Debt incurred by the Borrower pursuant to
guaranties of Debt of Synnex Mexico consisting of purchase money Debt with
respect to Inventory purchased by Synnex Mexico in an aggregate amount not to
exceed $35,000,000 at any time; provided however, that if such Debt is not
repaid in full by June 30, 2006, such Debt shall no longer be permitted under

 

Amendment No. 9 to

Amended and Restated Credit Agreement

11



--------------------------------------------------------------------------------

this Section 6.6(f), and (ii) the Synnex Mexico Guarantee in an aggregate amount
not to exceed $80,000,000 (or the equivalent amount of Pesos, based on a
conversion rate determined prior to the closing of the Synnex Mexico Loan
Documents) (the “Maximum Mex Guarantee”); provided that if the commitments under
the Synnex Mexico Loan Documents are less than $75,000,000, and the Maximum Mex
Guarantee is less than $80,000,000, then Borrower may incur additional unsecured
Guaranteed Debt guaranteeing Debt of Synnex Mexico in an aggregate amount not to
exceed $80,000,000 less the Maximum Mex Guarantee; provided that all provisions
of this Agreement otherwise applicable to the Synnex Mexico Guarantee shall
apply, mutatis mutandis, to such other unsecured Guarantee.

1.24. Section 6.6(g) of the Credit Agreement is hereby amended by deleting the
period at the end thereof, and replacing it with “; and”.

1.25. Section 6.6(h) of the Credit Agreement is hereby added in the appropriate
alphanumerical order thereto, which shall read as follows:

(h) unsecured Guaranteed Debt in an amount not to exceed $20,000,000 with
respect to Debt under an inventory line of credit provided by the Bank of
Montreal to the Canadian Subsidiary.

1.26. Section 6.7(e) of the Credit Agreement is hereby amended by deleting the
word “and” after the semicolon at the end thereof.

1.27. Section 6.7(f) of the Credit Agreement is hereby amended by deleting the
period at the end thereof, and replacing it with “; and”

1.28. Section 6.20 of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following

SECTION 6.20 Limitation on Negative Pledge Clauses, Etc. The Borrower shall not
(and shall not suffer or permit any of its Domestic Subsidiaries to), directly
or indirectly, enter into any agreement with any Person which prohibits or
limits the ability of any of the Borrower or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the agreements
with the Agent or the Lenders pursuant to a Loan Document and Lien restrictions
in a Capital Lease, other purchase money financing arrangements permitted
hereunder relating to the asset financed thereunder, or other than
(a) restrictions on Synnex Mexico from incurring Liens pursuant to the Synnex
Mexico Loan Documents, and (b) restrictions on the Borrower from incurring Liens
on (i) Excluded Assets or (ii) otherwise imposed under

 

Amendment No. 9 to

Amended and Restated Credit Agreement

12



--------------------------------------------------------------------------------

Section 9(o) of the Synnex Mexico Guarantee. The Borrower shall not (and shall
not permit any of its Subsidiaries other than Synnex Mexico to) enter into,
after the date of this Agreement, any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, (A) the incurrence or payment of Debt, except as provided in Section 9(b)
of the Synnex Mexico Guarantee, (B) the granting of Liens (other than pursuant
to the terms of any purchase money Debt or Capital Lease permitted herewith
relating to the asset in question or as provided in clause (b) above), (C) the
declaration or payment of dividends or other Restricted Payments, except as
provided in Section 9(j) of the Synnex Mexico Guarantee, (D) the making of
loans, advances or Investments or (E) the sale, assignment, transfer or other
disposition of any property or assets (other than as provided in Section 9(a) of
the Synnex Mexico Guarantee or pursuant to the terms of any purchase money Debt
or Capital Lease permitted herewith relating to the asset in question). Borrower
shall not, nor shall permit any Subsidiary to, directly or indirectly enter into
or become bound by any agreement, instrument, indenture or other obligation
(other than this Agreement, the other Loan Documents or, with respect to
intercompany loans to Synnex Mexico other than those described in
Section 6.4(vi) and Section 6.4(vii) hereof, the Synnex Mexico Loan Documents)
that could directly or indirectly restrict, prohibit or require the consent of
any Person with respect to the payment of dividends, distribution, or Restricted
Payments or the repayment of intercompany loans by a Subsidiary of Borrower to
Borrower. References to the provisions of the Synnex Mexico Guarantee in this
Section 6.20 shall be to such provisions on the Amendment No. 9 Effective Date.

1.29. Section 6.24 of the Credit Agreement is hereby added to the Credit
Agreement in the appropriate alphanumerical order thereto, which shall read as
follows:

SECTION 6.24 Changes to Synnex Mexico Loan Documents. The Borrower shall not,
and shall not suffer or permit Synnex Mexico to, change or amend the terms of
any Synnex Mexico Loan Documents if the effect of such amendment is to:
(a) increase the maximum principal amount of Debt extended thereunder in excess
of $75,000,000, (b) increase the maximum amount of “Guaranteed Obligations” and
other obligations of Borrower under the Synnex Mexico Guarantee in excess of
$80,000,000 (or the equivalent amount of Pesos, based on a conversion rate
determined prior to the closing of the Synnex Mexico Loan Documents), (c) grant
Liens on any property or

 

Amendment No. 9 to

Amended and Restated Credit Agreement

13



--------------------------------------------------------------------------------

assets of Borrower or any of its Subsidiaries other than (i) Liens on the assets
of Synnex Mexico or (ii) Liens on the Excluded Assets, provided that the Mex
Agent and the Agent shall have entered into a written agreement in form and
substance reasonably acceptable to the Agent which provides that such Lien on
the Excluded Assets does not include (and shall be released with respect to) any
proceeds of such Excluded Assets or the Excluded Assets described in clause
(f) of the definition thereof to the extent the Borrower has any right in or
title to such proceeds and such proceeds are not on deposit in the Mex Bank of
America Account except to the extent (x) such proceeds have been applied to pay
the Debt of Synnex Mexico or the Borrower under the Synnex Mexico Loan Documents
or (y) the Mex Agent and Mex Lenders have taken control or possession of, or
otherwise transferred, acquired or disposed of, such proceeds from the Mex Bank
of America Account in conjunction with the exercise of their remedies under the
Synnex Mexico Loan Documents after the occurrence and during the continuation of
an Event of Default, or (d) violate Section 6.20.

1.30. Section 6.25 of the Credit Agreement is hereby added to the Credit
Agreement in the appropriate alphanumerical order thereto, which shall read as
follows:

SECTION 6.25 Mex Bank of America Account. Borrower shall not deposit any amounts
into the Mex Bank of America Account other than the Excluded Assets or proceeds
thereof.

1.31. Section 8.2 of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

SECTION 8.2 Remedies. If any Event of Default shall have occurred and be
continuing, the Letter of Credit Fee and the rate of interest applicable to the
Revolving Credit Loan and the Swing Line Loan and interest and other Obligations
shall be increased to or charged at, as appropriate, effective as of the date of
the occurrence of the Default giving rise to such Event of Default, the Default
Rate as provided in Section 1.4(c) or Annex D, as appropriate, unless such
increase or charge is waived in writing by the Requisite Lenders. If any Event
of Default shall have occurred and be continuing, the Agent may, or if requested
by the Requisite Lenders, shall without notice, take any one or more of the
following actions: (a) terminate the Revolving Credit Commitments, whereupon the
Lenders’ obligation to make further Advances shall terminate; (b) declare all or
any portion of the Obligations to be forthwith due and payable, including the

 

Amendment No. 9 to

Amended and Restated Credit Agreement

14



--------------------------------------------------------------------------------

Revolving Credit Loan and the Swing Line Loan, whereupon such Obligations shall
become and be due and payable, and require that the Letter of Credit Obligations
be cash collateralized in the manner set forth in Annex J, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrower and each of its Subsidiaries; or (c) exercise any
rights and remedies provided to the Agent and the Lenders under the Loan
Documents and/or at law or equity, including all remedies provided under the
Code; provided that upon the occurrence of an Event of Default specified in
Section 8.1(f) with respect to any Credit Party, the Revolving Credit
Commitments of the Lenders shall immediately terminate and the Obligations shall
become immediately due and payable, in each case, without declaration, notice or
demand by or to any Person.

1.32. Section 8.3 of the Credit Agreement is hereby amended by (a) making a
technical correction by correctly renumbering the second clause (i) and clauses
(ii) through (viii) thereof as clauses (ii) through (ix), respectively and
(b) deleting the renumbered clause (vii) in its entirety and replacing it with
the following:

(vii) SEVENTH, to payment of the principal of the Obligations (other than the
Swing Line Loan), ratably among the Lenders in accordance with the proportion
which the principal amount of such Obligations owing to each such Lender bears
to the aggregate principal amount of such Obligations owing to all Lenders until
such principal of such Obligations shall be paid in full, with that portion of
the Obligations constituting Letter of Credit Obligations instead being cash
collateralized in accordance with Annex J hereof;

1.33. Section 9.1(a) of the Credit Agreement is hereby amended to (a) add the
phrase “, Letter of Credit Obligations,” after the phrase “Advances and any
Revolving Credit Commitment”, and (b) amend clause (ii) thereof by adding the
phrase “or Letter of Credit Obligations” immediately after the phrase
“applicable Revolving Credit Advances”.

1.34. Section 10.1(c)(i) of the Credit Agreement is hereby amended to add the
phrase “or the incurrence of any Letter of Credit Obligations” after the phrase
“to the making of any Advance”

1.35. Section 10.1(d) of the Credit Agreement is hereby amended by (a) amending
clause (ii) thereof to add the phrase “or Letter of Credit Obligations” after
the phrase “Fees payable with respect to any Advances”, and (b) deleting the
second sentence thereof in its entirety and replacing it with the following:

Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this

 

Amendment No. 9 to

Amended and Restated Credit Agreement

15



--------------------------------------------------------------------------------

Agreement or any other Loan Document shall be effective unless in writing and
signed by Agent or L/C Issuer, as the case may be, in addition to Lenders
required hereinabove to take such action.

1.36. Annex E (Financial Statements, Projections and Notices) of the Credit
Agreement is hereby amended by deleting the final sentence of Paragraph 3
thereto, and replacing it with the following:

In addition, the Borrower shall furnish, or cause to be furnished, to the Agent,
within 30 days after the end of each Fiscal Quarter, (X) a statement in
reasonable detail showing compliance with the negative covenants contained in
Article 6 of this Agreement, in the form and substance attached hereto as
Exhibit E, (Y) a statement in reasonable detail showing the calculations used in
determining compliance with each financial covenant set forth in Annex G.

1.37. Annex J (Letters of Credit) to the Credit Agreement, including the
attachment thereto, is hereby added to the Credit Agreement in the proper
alphanumerical order in the form and substance attached hereto as Exhibit A.

1.38. Exhibit C (Synnex Mexico Loan Agreement), including all annexes, schedules
and exhibits thereto, is hereby added to the Credit Agreement in the proper
alphanumerical order in the form and substance attached hereto as Exhibit B.

1.39. Exhibit D (Synnex Mexico Guarantee), including all annexes and schedules
thereto, is hereby added to the Credit Agreement in the proper alphanumerical
order in the form and substance attached hereto as Exhibit C.

1.40. Exhibit E (Form of Compliance Certificate) is hereby added to the Credit
Agreement in the proper alphanumerical order in the form and substance attached
hereto as Exhibit D.

1.41. Exhibit F (Form of Demand Promissory Note) is hereby added to the Credit
Agreement in the proper alphanumerical order in the form and substance attached
hereto as Exhibit E.

2. Consent. Agent and Lenders hereby consent, as of the Amendment No. 9
Effective Date, to the release of their Lien on the Excluded Assets.

3. Conditions of Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof (the “Effective Date”) when, and only when, the
Agent shall have received each of the following:

(a) counterparts of this Amendment duly executed by the Borrower and the
Lenders;

 

Amendment No. 9 to

Amended and Restated Credit Agreement

16



--------------------------------------------------------------------------------

(b) a Consent in the form attached hereto duly executed by each of ComputerLand
Corporation and MiTAC Industrial Corp.;

(c) a Master Standby Agreement in form and substance satisfactory to Agent duly
executed by the Borrower;

(d) original promissory notes, each in the amount of $15 million and $20 million
reflecting intercompany loans provided by Borrower to Synnex Mexico pursuant to
Section 6.4 (vi) and Section 6.4(vii) of the Credit Agreement;

(e) certified copies of the duly executed Synnex Mexico Guarantee and Synnex
Mexico Loan Agreement; and

(f) legal opinion of outside counsel to Borrower as to (i) non-contravention of
the Synnex Mexico Loan Documents with this Amendment, the Loan Documents and the
Receivables Purchase Documents, and (ii) corporate matters and enforceability
with respect to this Amendment.

4. Representations and Warranties of the Borrower.

4.1. Upon the effectiveness of this Amendment pursuant to Section 3 hereof, the
Borrower hereby reaffirms in all material respects all covenants,
representations and warranties made in the Credit Agreement to the extent the
same are not amended hereby and except to the extent the same expressly relates
solely to an earlier date and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the Effective Date of
this Amendment and that, as of the Effective Date of this Amendment and after
giving effect hereto, no Default or Event of Default has occurred and is
continuing.

4.2. The Borrower hereby represents and warrants that this Amendment and the
Credit Agreement, as amended hereby, constitute legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their terms.

5. Reference to and Effect on the Credit Agreement.

5.1. Upon the effectiveness of this Amendment pursuant to Section 2 hereof, on
and after the date hereof, each reference to the Credit Agreement in any of the
Loan Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

5.2. Except as specifically set forth above, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

5.3. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power

 

Amendment No. 9 to

Amended and Restated Credit Agreement

17



--------------------------------------------------------------------------------

or remedy of the Agent or any Lender, nor constitute a waiver of any provision
of the Credit Agreement, or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

8. Entire Agreement. This Amendment, taken together with the Credit Agreement
and all of the other Loan Documents, embodies the entire agreement and
understanding of the parties hereto and supersedes all prior agreements and
understandings, written and oral, relating to the subject matter hereof.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

10. No Course of Dealing. The Lenders have entered into this Amendment on the
express understanding with the Borrower that in entering into this Amendment the
Lenders are not establishing any course of dealing with the Borrower. The
Agent’s and the Lenders’ rights to require strict performance with all the terms
and conditions of the Credit Agreement as amended by this Amendment and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. Neither the Agent nor any Lender shall be obligated in any manner to
execute any further amendments or waivers, and if such waivers or amendments are
requested in the future, assuming the terms and conditions thereof are
acceptable to them, the Agent and the Lenders may require the payment of fees in
connection therewith.

11. Release. To induce the Agent and Lenders to enter into this Amendment, the
Borrower acknowledges and agrees that it has no actual or potential claim or
cause of action against the Agent or Lenders relating to any Loan Documents or
any actions or events occurring on or before the date hereof. The Borrower
waives and releases any right to assert same.

[signature page follows]

 

Amendment No. 9 to

Amended and Restated Credit Agreement

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 9 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION (formerly known as

SYNNEX Information Technologies, Inc.), as the

Borrower

By:  

/s/ Dennis Polk

Name:   Dennis Polk Title:   Chief Financial Officer

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent and as a Lender

By:  

/s/ Eugene Seip

Name:   Eugene Seip Title:   Duly Authorized Signatory BANK OF AMERICA, N.A., as
a Lender By:  

/s/ John McNamara

Name:   John McNamara Title:   Vice President

Signature Page

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENT

Each of the undersigned, as Guarantor under a Subsidiary Guaranty executed in
favor of the Agent in connection with the Amended and Restated Credit Agreement
referred to in Amendment No. 9 to Amended and Restated Credit Agreement (as the
same may have been or be amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and/or as Grantor under a Subsidiary Security
Agreement executed in favor of the Agent in connection with the Amended and
Restated Credit Agreement referred to in such Amendment (as the same may have
been or be amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), hereby consents to such Amendment and confirms
and agrees that (i) the Guaranty and the Security Agreement are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, and (ii) the Security Agreement and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

 

COMPUTERLAND CORPORATION By:  

/s/ Simon Y. Leung

Name:   Simon Y. Leung Title:   General Counsel and Corporate Secretary MiTAC
INDUSTRIAL CORP. By:  

/s/ Simon Y. Leung

Name:   Simon Y. Leung Title:   General Counsel and Corporate Secretary

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

ANNEX J

to

AMENDED AND RESTATED CREDIT AGREEMENT

LETTERS OF CREDIT

(a) Issuance. Subject to the terms and conditions of the Agreement, Agent and
Lenders agree to incur, from time to time prior to the Commitment Termination
Date, upon the request of Borrower and for Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to Agent in its sole discretion (each, an “L/C Issuer”) for
Borrower’s account and guaranteed by Agent; provided, that if the L/C Issuer is
a Lender, then such Letters of Credit shall not be guaranteed by Agent but
rather each Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the least of (i) Fifteen Million
Dollars ($15,000,000) (the “L/C Sublimit”), and (ii) the Maximum Amount less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan, and (iii) the Borrowing Base less the aggregate outstanding
principal balance of the Revolving Credit Advances and the Swing Line Loan. No
such Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof, unless otherwise determined by Agent in
its sole discretion (including with respect to customary evergreen provisions),
and neither Agent nor Lenders shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the Commitment Termination
Date.

(b) Advances Automatic; Participations. (i) In the event that Agent or any
Lender shall make any payment on or pursuant to any Letter of Credit Obligation,
such payment shall then be deemed automatically to constitute a Revolving Credit
Advance under Section 1.1(a) of the Agreement regardless of whether a Default or
Event of Default has occurred and is continuing and notwithstanding Borrower’s
failure to satisfy the conditions precedent set forth in Section 2 of the
Agreement, and each Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Lender to make available to
Agent for Agent’s own account its Pro Rata Share of any such Revolving Credit
Advance or payment by Agent under or in respect of a Letter of Credit shall not
relieve any other Lender of its obligation hereunder to make available to Agent
its Pro Rata Share thereof, but no Lender shall be responsible for the failure
of any other Lender to make available such other Lender’s Pro Rata Share of any
such payment.

(ii) If it shall be illegal or unlawful for Borrower to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(f)(ii) or (g) or otherwise or if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is
a Lender, then (i) immediately and without further action

Exhibit A

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

whatsoever, each Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on the
Revolving Loan Commitments) of the Letter of Credit Obligations in respect of
all Letters of Credit then outstanding and (ii) thereafter, immediately upon
issuance of any Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation in such Lender’s Pro Rata
Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Lender shall fund its participation in all payments or disbursements made
under the Letters of Credit in the same manner as provided in the Agreement with
respect to Revolving Credit Advances.

(c) Cash Collateral. (i) If Borrower is required to provide cash collateral for
any Letter of Credit Obligations pursuant to the Agreement, including
Section 8.2 of the Agreement, prior to the Commitment Termination Date, Borrower
will pay to Agent for the ratable benefit of itself and Lenders cash or Cash
Equivalents acceptable to Agent in an amount equal to 105% of the maximum amount
then available to be drawn under each applicable Letter of Credit outstanding.
Such funds or Cash Equivalents shall be held by Agent in a cash collateral
account (the “Cash Collateral Account”) maintained at a bank or financial
institution acceptable to Agent. The Cash Collateral Account shall be in the
name of Borrower and shall be pledged to, and subject to the control of, Agent,
for the benefit of Agent and Lenders, in a manner satisfactory to Agent.
Borrower hereby pledges and grants to Agent, on behalf of itself and Lenders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due. The Agreement, including this
Annex J, shall constitute a security agreement under applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, Borrower
shall either (A) provide cash collateral therefor in the manner described above,
or (B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver a stand-by letter (or letters) of credit
in guarantee of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty
(30) additional days) as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

(iii) From time to time after funds are deposited in the Cash Collateral Account
by Borrower, whether before or after the Commitment Termination Date, Agent may
apply such funds or Cash Equivalents then held in the Cash Collateral Account to
the payment of any amounts, and in such order as Agent may elect, as shall be or
shall become due and payable by Borrower to Agent and Lenders with respect to
such Letter of Credit Obligations of Borrower and, upon the satisfaction in full
of all Letter of Credit Obligations of Borrower, to any other Obligations then
due and payable.

 

Amendment No. 9 to

Amended and Restated Credit Agreement

A-2



--------------------------------------------------------------------------------

(iv) Neither Borrower nor any Person claiming on behalf of or through Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrower to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations any remaining amount shall be paid to
Borrower or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.

(d) Fees and Expenses. Borrower agrees to pay to Agent for the benefit of
Lenders, as compensation to such Lenders for Letter of Credit Obligations
incurred hereunder, (i) all costs and expenses incurred by Agent or any Lender
on account of such Letter of Credit Obligations, and (ii) for each month during
which any Letter of Credit Obligation shall remain outstanding, a fee (the
“Letter of Credit Fee”) in an amount equal to 1.75% per annum multiplied by the
maximum amount available from time to time to be drawn under the applicable
Letter of Credit. Such fee shall be paid to Agent for the benefit of the Lenders
in arrears, on the first day of each month and on the Commitment Termination
Date. In addition, Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

(e) Request for Incurrence of Letter of Credit Obligations. Borrower shall give
Agent at least three (3) Business Days’ prior written notice requesting the
incurrence of any Letter of Credit Obligation. The notice shall be accompanied
by the form of the Letter of Credit (which shall be acceptable to the L/C
Issuer) and a completed Application for Standby Letter of Credit in the form
attached hereto as Attachment J-1 (an “Application for Letter of Credit”).
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower and approvals by Agent and the L/C Issuer may be made
and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among Borrower, Agent and the L/C Issuer.

(f) Obligation Absolute. The obligation of Borrower to reimburse Agent and
Lenders for payments made with respect to any Letter of Credit Obligation shall
be absolute, unconditional and irrevocable, without necessity of presentment,
demand, protest or other formalities, and the obligations of each Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrower and Lenders shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense or other right that Borrower or
any of its Affiliates or any Lender may at any time have against a beneficiary
or any transferee of any Letter of Credit (or any Persons or entities for whom
any such transferee may be acting), Agent, any Lender, or any other Person,
whether in connection with the Agreement, the Letter of Credit, the transactions
contemplated herein or therein or any

 

Amendment No. 9 to

Amended and Restated Credit Agreement

A-3



--------------------------------------------------------------------------------

unrelated transaction (including any underlying transaction between Borrower or
any of its Affiliates and the beneficiary for which the Letter of Credit was
procured);

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

(g) Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrower hereby agrees to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent as a result of the gross negligence or willful misconduct of Agent or
such Lender (as finally determined by a court of competent jurisdiction).

(ii) As between Agent and any Lender and Borrower, Borrower assumes all risks of
the acts and omissions of, or misuse of any Letter of Credit by beneficiaries of
any Letter of Credit. In furtherance and not in limitation of the foregoing, to
the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for

 

Amendment No. 9 to

Amended and Restated Credit Agreement

A-4



--------------------------------------------------------------------------------

payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between Borrower and such L/C Issuer, including any
Application for Letter of Credit or the Master Standby Agreement.

 

Amendment No. 9 to

Amended and Restated Credit Agreement

A-5



--------------------------------------------------------------------------------

Attachment J-1

Application for Irrevocable Standby Letter of Credit

[see attached]

 

Amendment No. 9 to

Amended and Restated Credit Agreement

A-6



--------------------------------------------------------------------------------

Application For Irrevocable Standby Letter of Credit

TO: General Electric Capital Corporation

 

Date

L/C No.

 

        (Bank Use Only)

The undersigned Applicant hereby requests General Electric Capital Corporation
(“GE Capital”) to issue and transmit by:

¨  Teletransmission    ¨  Mail    ¨  Overnight Courier    ¨  Other, Explain
                                        

the Standby Letter of Credit (the “Credit”) substantially as set forth below. In
issuing the Credit, GE Capital is expressly authorized to make such changes from
the terms herein below set forth as GE Capital, in its sole discretion, may deem
advisable.

 

Applicant (Full Name and Address)    Advising Bank:   Wachovia Bank National
Association      401 Linden Street      Winston-Salem, NC 27101      Attention:
Standby Letters of Credit Beneficiary (Full Name and Address)     

Currency and Amount in Figures:

Currency and Amount in Words:

     Expiration Date     

* Special Instructions

 

Is EVERGREEN language required?    ¨  Yes    ¨  No

 

If yes, what is the number of days notification required for customary
non-renewal notice?

 

        ¨  Thirty days    ¨  Sixty Days    ¨  Ninety days    ¨  Other

Charges: GE Capital’s charges are for our account, all other charges are to be
paid by beneficiary.

Credit to be available to payment against Beneficiary’s draft(s) at sight drawn
on GE Capital or its correspondent at GE Capital’s option accompanied by the
following documents:

Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement):

Other Documents

Special Conditions

Issue substantially in form of attached specimen. (Specimen must also be signed
by applicant)

 

           Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit.

¨

   Request Beneficiary to issue and deliver their (specify the type of
undertaking)                              in favor of
                                                  for an amount not exceeding
the amount specified above, effective immediately relative to (specify contract
number or other pertinent reference)                                         
                                                                  to expire on
                    . (This date must be at least 15 days prior to the expiry
date indicated above). It is understood that if the Credit is issued in favor of
any bank or other financial or commercial entity which has issued or

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

is to issue an undertaking on behalf of Applicant of the Credit in connection
with the Credit, Applicant hereby agrees to remain liable under the Master
Agreement and this Application in respect of the Credit (even after its expiry
date) until GE Capital is released by such bank or entity.

 

          

Each Applicant signing below affirms that it has fully read and agrees to this
Application. In consideration of GE Capital’s issuance of the Credit, Applicant
agrees to be bound by the Master Agreement for Standby Letters of Credit between
Applicant and GE Capital (the “Master Agreement”), the terms of which are
incorporated by reference. All actions to be taken by GE Capital hereunder or in
connection with any Credit may be taken by First Union National Bank or another
bank designated by GE Capital as GE Capital’s agent.

(Note: If a bank, trust company, or other financial institution signs as
Applicant for its customer, or if two Applicants jointly apply, both parties
should sign below). Documents may be forwarded to you by the Beneficiary, or the
negotiating bank, in one mail. You may forward documents to us or our
customhouse broker, if specified below, in one mail. We understand and agree
that this Credit will be subject to the International Standby Practices,
International Chamber of Commerce Publication No. 590 (“ISP98”).

 

 

  

 

(Print or type name of Applicant)    (Print or type name of Applicant)

 

  

 

(Address)    (Address)

 

  

 

  

 

  

 

Authorized Signature (Title)    Authorized Signature (Title)

 

  

 

Authorized Signature (Title)    Authorized Signature (Title)

Customer Contact
____________________________________________________________________________________

GE CAPITAL USE ONLY

(NOTE: Application will NOT be processed if this section is not complete.)

 

Approved:                                City:
                                                    Date:                     

 

  Telephone:                                             (Print name and title)
   

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit B

EXHIBIT C

to

AMENDED AND RESTATED CREDIT AGREEMENT

SYNNEX MEXICO LOAN AGREEMENT

[see attached]

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit C

EXHIBIT D

to

AMENDED AND RESTATED CREDIT AGREEMENT

SYNNEX MEXICO GUARANTEE

[see attached]

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit D

EXHIBIT E

to

AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

[see attached]

Amendment No. 9 to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit E

EXHIBIT F

to

AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF DEMAND PROMISSORY NOTE

[see attached]

Amendment No. 9 to

Amended and Restated Credit Agreement